Citation Nr: 0639388	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-21 282	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1970, and from June 1971 to May 1981.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2002 rating action that 
denied service connection for a low back disability on the 
grounds that new and material evidence to reopen the claim 
had not been received.  

In May 2005, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.  A transcript of the hearing is of 
record.

By decision of August 2005, the Board reopened the claim for 
service connection for a low back disability on the basis of 
new and material evidence received, and remanded the matter 
of service connection to the RO for further development of 
the evidence, due process development, and de novo 
adjudication on the merits.  In July 2006, the RO denied 
service connection for a low back disability on the merits, 
as reflected in the Supplemental Statement of the Case 
(SSOC).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The most persuasive medical evidence on the question of 
etiology establishes no nexus between the veteran's 
inservice back injury and the lumbar degenerative disc 
disease diagnosed many years post service.




CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.                 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

March 2002 and September 2005 pre-rating RO letters informed 
the veteran of the VA's responsibilities to notify and assist 
him in his claim, and what was needed to, in 2002, reopen his 
claim for service connection, and in 2002 and 2005, establish 
entitlement to service connection on the merits (evidence 
showing a disease that began in or was made worse by his 
military service).  Thereafter, he was afforded opportunities 
to respond.  The Board thus finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, the 2005 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them; specified what records the VA was responsible for 
obtaining, to include Federal records; and requested the 
veteran to furnish any additional evidence or information 
that he had that pertained to his claim.  The Board thus 
finds that the 2002 and 2005 RO letters satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
prior to the September 2002 rating action and July 2006 RO 
determination on appeal.  Moreover, the veteran has been 
notified of what was needed to substantiate his claim, and 
afforded numerous opportunities to present information and/or 
evidence in support thereof.  As a result of RO development 
and the Board remand, comprehensive documentation, identified 
below, has been associated with the claims folder and 
considered in connection with the veteran's appeal.  After 
the September 2005 RO notice letter, the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claim for service connection on the merits 
before it readjudicated it on the basis of all the evidence 
of record in July 2006 (as reflected in the SSOC).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the effective 
date information in a July 2006 SSOC, and that this suffices 
for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining all available service and extensive post-service VA 
and private medical records up to 2006.  The veteran was 
afforded comprehensive VA examinations in May 1990 and April 
2006.  A transcript of his May 2005 Board videoconference 
hearing testimony has been associated with the claims folder.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
service connection on the merits on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he currently suffers from a low 
back disability that is the result of an inservice injury, 
and that his assertions are supported by medical opinion. 

In this case, available service medical records show that the 
veteran was seen in July 1968 after he fell on his back.  
After examination, the impression was abrasion, minor 
laceration, and puncture wound of the mid-back, and the 
veteran was returned to duty.  The spine was normal on May 
1970 and June 1971 examinations.

In a May 2005 statement, a service comrade stated that he 
witnessed the veteran injure his back in service when he fell 
from a moving vehicle.

In an April 2002 statement, the veteran's wife stated that 
she had known the veteran since 1973, and that he had had 
back problems for as long as she could remember.

October 1981 VA outpatient records show the veteran's 
complaint of low back pain and a diagnosis of lumbosacral 
strain.  

On May 1990 VA examination, the veteran gave a history of a 
back injury in service when he was knocked off of a truck.  
After examination, the diagnosis was chronic lumbosacral 
strain.  

At an April 1991 RO hearing, the veteran testified that he 
injured his back in service in a fall that resulted in a 
puncture wound; that he was treated for low back complaints 
soon after separation from service; and that he was not 
treated for his low back during his second period of service.

On May 1991 private examination, the veteran gave a long 
history of low back pain since an inservice injury in 1968, 
when he fell on his back and ammunition fell on him.  X-rays 
of the lumbosacral spine revealed partial sacralization of 
L5-S1 with associated narrowing of the disc space.  After 
examination, the assessment was chronic low back pain.  

September 1998 outpatient examination by T. W., M.D., noted 
the veteran's long history of back pain since military 
service.  X-rays of the lumbosacral spine revealed interval 
disc space narrowing at the L4-5 and L2-3 levels.

In an April 2002 statement, T. W., M.D., noted that the 
veteran had a long history of back pain from an unspecified  
prior injury.

June 2002 VA lumbar spine X-rays revealed mild degenerative 
disc disease.  July and September 2002 outpatient treatment 
records noted the veteran's history of low back pain since an 
injury in military service in 1968.

In a September 2002 statement, T. M., M.D., noted the 
veteran's history of a back injury in service when he fell 
backwards onto ammunition, with episodic pain thereafter, and 
that he had treated the veteran since 1995, and opined that 
it was just as likely as not that the veteran had injured his 
low back in service.  

Private medical records document regular follow-up treatment 
and evaluation of the veteran for low back disability from 
2003 to 2005.  A January 2003 statement of   R. W., M.D., 
indicates diagnoses of low back multiple level degenerative 
disc changes, facet arthropathy, and mild stenosis.  An 
October 2003 private medical statement noted the veteran's 
history of an inservice lumbar injury, and contained an 
opinion that it was possible that the inservice lumbar injury 
aggravated his underlying lumbar disc disease.  In October 
2003, G.S., M.D., noted the veteran's history of the onset of 
lower back pain after a laceration injury in military service  

In a June 2003 statement, a program support assistant (non-
physician) of an Environmental Management Service noted that 
the veteran was excessively absent from his work as a 
Housekeeping Aid at a VA Medical Center due to a back injury 
that occurred during his military service.

At the May 2005 Board hearing, the veteran testified that he 
injured his back in service in a fall from a truck and 
ammunition fell on top of him; that he had had back pain 
since his military service; and that he had had no other low 
back injuries during or after separation from service. 
     
On April 2006 VA examination, a VA physician extensively 
reviewed the veteran's claims folder and other medical 
records furnished by the veteran, and his history of an 
inservice low back puncture wound in a fall from a truck, 
with ammunition then falling onto him.  The doctor also 
reviewed and noted in detail the abovementioned service 
medical records, and the numerous post-service VA and private 
medical reports in the record referring to the veteran's low 
back disability.  After current examination which showed 
chronic lumbosacral strain and lumbar degenerative disc 
disease (DDD), the doctor opined that it was less than likely 
that the veteran's current low back disability was secondary 
to his inservice injury, since the inservice abrasion and 
puncture wound were not consistent with the later development 
of DDD.  Rather, he opined that it was more likely than not 
that the current low back disability was secondary to the 
veteran's obesity and deconditioning, which were not at all 
related to his military service, and which were a consequence 
of his own behavioral choices.  The doctor added that his 
opinion was based on a careful review of the veteran's 
medical history, claims folder, and personal medical records 
furnished by the veteran; current examination of the veteran; 
and professional knowledge of the spine and neurological 
conditions.  

In this case, there is no question that the veteran injured 
his back in service; the sole question for resolution is 
whether there is a nexus between that remote injury and his 
current low back disability.  In this regard, the Board 
ascribes great probative value to the 2006 VA physician's 
opinions and observations that it was less than likely that 
the veteran's current lumbar DDD was secondary to his 
inservice injury, and that it was more likely than not 
secondary to his obesity and deconditioning, which were not 
at all related to his military service, and which were a 
consequence of his own behavioral choices.  These opinions 
were arrived at after a thorough and comprehensive review of 
the service and post-service medical records, the veteran's 
medical history, claims folder, and other personal medical 
records furnished by the veteran; current examination of the 
veteran; and the examiner's professional knowledge of the 
spine and neurological conditions.  

The Board has also considered the October 2003 private 
medical opinion that it was possible that the veteran's 
inservice lumbar injury aggravated his underlying lumbar disc 
disease.  However, that opinion is speculative at best, and 
is not supported by any stated rationale, and thus the Board 
finds that this evidence does not provide persuasive support 
for the veteran's claim that service connection for a low 
back disability is warranted.

The Board thus finds the findings, observations, and 
conclusions of the 2006 VA physician to be dispositive of the 
question of service connection for a low back disability, and 
that these more persuasive medical observations and opinions 
militate against the claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on a 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions and testimony and the June 2003 VA 
program support assistant's statement as to a medical 
relationship between his current low back disability and his 
inservice back injury.  However, questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  As laymen without the appropriate medical training 
or expertise, the veteran and the program assistant simply 
are not competent to render a probative (persuasive) opinion 
on such a medical matter.  See Bostain v. West ,     11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Under these circumstances, the Board concludes that service 
connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


